Citation Nr: 1801322	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-28 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for chronic bronchitis as secondary to service connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to November 1998.  He served honorably in the United States Marine Corps, including at Marine Corps Air Station Miramar in California.  The Board thanks the Veteran for his service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2016, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In June 2016, this matter was remanded for an addendum medical opinion.


FINDING OF FACT

The Veteran has not been diagnosed with chronic bronchitis. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic bronchitis as secondary to service connected allergic rhinitis have not been met.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Secondary service connection requires: (1) a service connected disability; (2) a nonservice connected disability; and (3) evidence that the nonservice connected disability is either (a) proximately due to or the result of the service connected disability or (b) aggravated (increased in severity) beyond its natural progress by the service connected disability.  See 38 C.F.R. § 3.310. 

Here, the Veteran was service connected for allergic rhinitis in April 2010.  Accordingly, he has met the first element of secondary service connection.

Moving to the next element, however, the Veteran has not been diagnosed with "chronic" bronchitis.  The July 2016 VA addendum medical opinion stated that the medical evidence of record shows treatment for "acute" bronchitis only (a discrete and transient diagnosis, according to said evidence) and "the claimant's medical records show a normal PFT in December 2010 which does not meet the criteria for diagnosis of COPD of which Chronic Bronchitis is a subtype."  This is consistent with the original VA examiner's opinion from December 2010 that the Veteran's PFT test results were "within normal limits."  The Board finds that the Veteran communicated inaccurate medical history to the 2010 examiner, to include having a diagnosis of chronic bronchitis for the previous 10 years, which accounts for that examiner's statements in the diagnosis section of the examination report notwithstanding the aforementioned test result to the contrary.  At bottom, the second element of secondary service connection has not been met and the Veteran's claim is not warranted.  

Even if the Veteran did have a diagnosis of chronic bronchitis, the Board notes that his claim would still not be warranted because it would not satisfy the third element of secondary service connection.  This is because the 2016 addendum opinion stated that "it is less likely than not" that "the claimed Chronic Bronchitis is secondary to, or aggravated beyond its normal progression by the claimant's service-connected Allergic Rhinitis."  Put differently, it is less likely than not that "allergic rhinitis causes or aggravated bronchitis beyond its normal progression."  Once again, this is consistent with the 2010 examiner's opinion that they are "unrelated" diagnoses.  

Finally, as there is no diagnosis of chronic bronchitis, a direct service connection analysis is foreclosed. 



ORDER

Service connection for chronic bronchitis as secondary to service connected allergic rhinitis is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


